Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted October 12, 2021, were received and deemed persuasive.
Amended claims 1, 4-6 and 16-20 filed October 12, 2021, are pending and have been fully considered.  Claims 2, 3 and 7-15 have been canceled.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1, 4-6 and 16-20 are allowed.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a bioreactor arrangement for producing a biopolymer expressed by a cell, wherein the bioreactor arrangement comprises a bioreactor system and a chromatography system wherein the bioreactor system comprises: a cell culture vessel (50) for holding a medium comprising the biopolymer and waste products wherein the cell culture vessel (50) comprises a product harvest module (51), wherein the product harvest module (51) has an outlet (16), and wherein the chromatography system comprises: a first chromatography unit (2) and a second chromatography unit (3) both comprising material having affinity for the biopolymer, wherein the first chromatography unit (2) has an inlet (12) and an outlet (13) and the second chromatography unit (3) has an inlet (14) and an outlet (15), wherein the outlet (16) of the product harvest module (51) is in fluid connection with the inlet (12) of the first chromatography unit (2) and in fluid connection with the inlet (14) of the second chromatography unit (3), wherein a first valve means (31) is located between the outlet (16) of the product harvest module and the inlet (12) of the first chromatography unit (2), and a second valve means (32) is located between the outlet (16) of the product harvest module and the inlet (14) of the second chromatography unit (3), wherein the outlet (13) of the first chromatography unit (2) is in direct fluid connection with the inlet (14) of the second chromatography unit (3), and a third valve means (33) is located between the outlet (13) of the first chromatography unit (2) and the inlet (14) of the second chromatography unit (3), and the outlet (15) of the second chromatography unit (3) is in direct fluid connection with the inlet (12) of the first chromatography unit (2), and a fourth valve means (34) is located between the outlet (15) of the second chromatography unit (3) and the inlet (12) of the first chromatography unit (2) , wherein biopolymer that is present in a flow-through from the first chromatography unit (2) is directly captured on the second chromatography unit (3), and biopolymer that is present in a flow-through from the second chromatography unit (3) is directly captured on the first chromatography unit (2) and wherein the bioreactor system 2 of said bioreactor arrangement further comprises at least one of (a) a medium container (53) in fluid connection with the cell culture vessel (50) or (b) a buffer supply (55) in fluid connection with the cell culture vessel (50), as presently claimed in independent claims 1 and 16 of the current invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771